Exhibit 10.1 ESCROW AGREEMENT THIS ESCROW AGREEMENT (as the same may be amended or modified from time to time pursuant hereto, this “Escrow Agreement”) is made and entered into as of February 12, 2008 by and among Pet DRx Corporation (f/k/a Echo Healthcare Acquisition Corp.) (“Purchaser”) a Delaware corporation, and the undersigned Stockholders Representatives (“Representatives”, and together with Purchaser, sometimes referred to individually as “Party” orcollectively as the “Parties”) in their capacity as the Stockholders Representatives designated pursuant to the Merger Agreement (as defined below), and JPMorgan Chase Bank, National Association (the “Escrow Agent”). WHEREAS, Purchaser has entered into a Second Amended and Restated Merger Agreement (the “Merger Agreement”) dated as of October 23, 2007 by and among Purchaser, a wholly-owned subsidiary of Purchaser (“Merger Sub”) and XLNT Veterinary Care, Inc., a Delaware corporation (“XLNT”); WHEREAS, under the Merger Agreement, XLNT and its stockholders have authorized and empowered the Stockholders Representatives to act on their behalf in connection with this Escrow Agreement; WHEREAS, pursuant to the Merger Agreement, on January 4, 2008, Merger Sub merged with and into XLNT, with XLNT surviving the merger as a wholly-owned subsidiary of Purchaser; WHEREAS, the provisions of the Merger Agreement are hereby incorporated herein by reference as the context of this Escrow Agreement may require, provided that the Escrow Agent shall act only in accordance with the terms and conditions contained herein; and WHEREAS, the Parties have agreed to deposit in escrow certain property and wish such deposit to be subject to the terms and conditions set forth herein. NOW THEREFORE, in consideration of the foregoing and of the mutual covenants hereinafter set forth, the parties hereto agree as follows: 1.Appointment. The Parties hereby appoint the Escrow Agent as their escrow agent for the purposes set forth herein, and the Escrow Agent hereby accepts such appointment under the terms and conditions set forth herein. 2.Escrow Fund. (a) On or as soon as practicable after the date hereof, Purchaser will cause1,526,788 shares of common stock of Purchaser, par value $.0001 per share (the “Common Stock”), which shares shall be registered in the name of Escrow Agent f/b/o the Former Holders of Capital Stock of XLNT Veterinary Care, Inc. (the “Escrow Shares”), to be delivered to the Escrow Agent in book-entry form, and the Escrow Agent will acknowledge receipt of the Escrow Shares to the Purchaser and the Representatives promptly upon receipt thereof.Subject to the terms and conditions of this Escrow Agreement, the Escrow Agent shall hold the Escrow Shares and shall invest, reinvest and manage any proceeds thereof as directed in Section 3(d) (the “Proceeds”; the Escrow Shares and such Proceeds are collectively referred to herein as the “Escrow Fund”).The Escrow Agent shall hold, exercise voting rights with respect to and dispose of, the Escrow Shares only in accordance with the terms of this Escrow Agreement or joint written instructions of the Purchaser and the Representatives and shall not release the Escrow Shares or the rest of the Escrow Fund except in accordance with this Escrow Agreement.The parties acknowledge that the Escrow Agent is not acting in a capacity that would warrant the re-issuance, sale, or denominational breakdown of any shares by the Escrow Agent.The Escrow Agent shall not be held liable for any action taken, suffered or omitted to be taken by it, and shall have no duty to inform the Purchaser or the Representative that it has received any proxy materials or other information from the Purchaser, in each case in its capacity as a registered stockholder. 1 (b)If Purchaser at any time or from time to time between the date of this Escrow Agreement and the final disposition of the Escrow Fund in accordance with this Escrow Agreement, (i)subdivides (by any stock split, stock dividend, recapitalization or otherwise) its outstanding shares of Common Stock into a greater number of shares, or (ii)combines (by reverse stock split or otherwise) its outstanding shares of Common Stock into a smaller number of shares, then the Purchaser will deliver notice thereof to the Escrow Agent, and, unless the applicable authorizing Board of Directors resolutions do not require delivery of new Escrow Shares as a result of such action, the Purchaser will as promptly as practicable after the effective date with respect thereto deliver to the Escrow Agent in book-entry form the requisite Escrow Shares as may be required to reflect the applicable increase or reduction of such Escrow Shares.The Escrow Agent shall be entitled to execute and deliver any transmittal letter or other documents and share certificates required to effectuate an exchange of shares if contemplated by the action taken pursuant to the preceding clauses (i) or (ii).If Purchaser at any time or from time to time between the date of this Escrow Agreement and the final disposition of the Escrow Fund in accordance with this Escrow Agreement pays any distribution or dividend in respect of the Escrow Shares in additional shares of Common Stock, then the Purchaser will deliver notice thereof to the Escrow Agent and the Representatives, and, unless the applicable authorizing Board of Directors resolutions do not require delivery of additional Escrow Shares as a result of such action, the Purchaser will as promptly as practicable after the payment date with respect thereto deliver to the Escrow Agent additional Escrow Shares representing such additional shares of Common Stock.Upon such delivery referred to in this Section 2.1(c), the Escrow Agent shall hold such additional or substitute Escrow Shares and “Escrow Shares” shall refer to the shares represented by such new or substitute Escrow Shares for all purposes under this Escrow Agreement. (c)This Agreement assumes that the Escrow Fund will at all times be comprised only of Common Stock and cash (and interest earned thereon).If the Common Stock is converted into any securities or other property other than Common Stock, or any securities or other property (in each case, other than cash (and interest earned thereon) or additional shares of Common Stock) are distributed, issued or exchanged with respect to any shares of Common Stock (then held in the Escrow Fund) upon any recapitalization, reclassification, merger, consolidation, stock dividend or the like, or if for any other reason securities or other property (in each case, other than cash (and interest earned thereon) or additional shares of Common Stock) at any time are held in the Escrow Fund, the Purchaser and the Representatives shall negotiate in good faith, and execute and deliver, such supplemental written instructions to the Escrow Agent as are necessary to account for such other securities or property in a manner consistent with the results that would have prevailed if only Common Stock and cash (and interest earned thereon) were held in the Escrow Fund, and shall deliver such supplemental written instructions to the Escrow Agent.If the Parties are unable to agree on any such supplemental instructions contemplated by the preceding sentence within 30 days after such sentence shall become applicable, then the Escrow Agent shall refrain from taking any action with respect to such property other than Common Stock and cash (and interest earned thereon), other than to keep safely such other property until it shall be directed otherwise in writing jointly by Purchaser and the Representatives or by final non-appealable order of a court of competent jurisdiction.The Escrow Agent shall be entitled to execute and deliver any transmittal letter or other documents and Escrow Shares required in connection with such any recapitalization, reclassification, merger, consolidation or similar event to receive any shares of stock, securities, properties or cash in exchange for Escrow Shares. 2 (d)Upon written instructions from the Representatives from time to time, the Escrow Agent shall execute and deliver to the Representative such revocable proxies as are necessary in order for the Representative to exercise any and all voting rights relating to the Escrow Shares then held in the Escrow Fund.Such proxies shall be revoked by the Escrow Agent with respect to any Escrow Shares delivered to the Purchaser or the Representatives hereunder, prior to such delivery. 3.Investment of Escrow Fund. (a)The Parties recognize and agree that the Escrow Agent will not provide supervision, recommendations or advice relating to either the investment of moneys or any other assets held in the Escrow Fund or the purchase, sale, retention or other disposition of any investment described herein. The Escrow Agent shall not liquidate, sell, invest or reinvest any portion of the Escrow Fund except as provided herein and shall hold the Escrow Shares and any cash or other assets received in respect thereof in the form initially received.The Escrow Agent shall not have any liability for any loss sustained as a result of any investment or the failure to make an investment made pursuant to the terms of this Escrow Agreement or as a result of any liquidation of any investment prior to its maturity or for the failure of the Parties to give the Escrow Agent instructions to invest or reinvest the Escrow Fund.The Escrow Agent shall have the right to liquidate any investments held in order to provide funds necessary to make required payments under this Escrow Agreement. (b)Receipt of the Escrow Shares shall be confirmed by Escrow Agent as soon as practicable after receipt thereof by account statement, and any discrepancies in any such account statement shall be noted by the Parties to Escrow Agent within thirty (30) calendar days after receipt thereof.Failure to inform Escrow Agent in writing of any discrepancies in any such account statement within said thirty (30) day period shall conclusively be deemed confirmation of such account statement in its entirety. 3 (c)The Escrow Agent shall not vote the Escrow Shares unless and until it receives written notice signed by the Representatives and Purchaser directing the vote of the Escrow Shares. (d)During the term of this Escrow Agreement, any moneys in the Escrow Fund shall be invested in a JPMorgan Chase Bank, N.A. money market deposit account (“MMDA”) or a successor or similar investment offered by the Escrow Agent, unless otherwise instructed in writing by the Parties and as shall be reasonably acceptable to the Escrow Agent. The Escrow Agent will provide compensation on balances in the Escrow Fund at the then-applicable rate for such account or investment from time to time.Written investment instructions, if any, shall specify the type and identity of the investments to be purchased and/or sold.The Escrow Agent is hereby authorized to execute purchases and sales of investments through the facilities of its own trading or capital markets operations or those of any affiliated entity.The Escrow Agent or any of its affiliates may receive reasonable compensation with respect to any investment directed hereunder including without limitation charging a reasonable agency fee in connection with each transaction.The Parties recognize and agree that the Escrow Agent will not provide supervision, recommendations or advice relating to either the investment of moneys held in the Escrow Fund or the purchase, sale, retention or other disposition of any investment described herein. The Escrow Agent shall not have any liability for any loss sustained as a result of any investment in an investment made pursuant to the terms of this Escrow Agreement or as a result of any liquidation of any investment prior to its maturity or for the failure of the Parties to give the Escrow Agent instructions to invest or reinvest the Escrow Fund. 4.Disbursement of Escrow Funds.The Parties agree that the Escrow Fund is available to satisfy the Purchaser’s right to indemnification as set forth in Article VII of the Merger Agreement.On the Claims Deadline (as defined below), the Escrow Agent shall release all of the Escrow Fund to Representatives, less any amounts as to which Purchaser has asserted a notice seeking indemnification (a “Claim Notice”) and any other amounts released in accordance with Section 5 hereof 5.
